Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/26/2021 has been entered.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 9-18, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fan in view of Liu (US 2007/0103048) and Choi in view of Weisenberger.
Fan (US 2013/0104396) teaches forming a carbon nanotube film from a pulled CNT film and forming an adhesive with a metal coating [0028]. The CNTs are pulled out 
The pulling structure can comprise an adhesive layer (See [0028]). 
The CNT film(s) can be coated with a metal layer (See [0027-0029] and figures). 
Fan teaches a multiple carbon nanotube films can be applied or a wetting layer or transition layer (see claims) wherein these layers can be considered an intermediate layer as claimed. 
Fan teaches conductive layers and the same formation process for a CNT film and therefore would be expected to have the same properties including resistance or alternatively it would have been obvious to maximize the conductance and/or resistance given the desire for Fan to provide a conductive film (See claims). 
Fan teaches the claimed metals (See clams). 
Fan does not teach maintaining an adhesive layer. 
Liu (US 2007/0103048) teaches a carbon nanotube (emissions element) array normal to an adhesive layer with one end embedded inside an adhesive layer and the other end exposed and outside the adhesive (See figures, claims, and [0016, 0032]). 
The formation substrate is removed (See figures and claims). 
Choi (2007/0024177) teaches a carbon nanotube coated with an intermediate carbide layer and a metal layer (see abstract, figures, [0022, 0043-0044]. The metal or carbide can be titanium [0026]. The CNTs are imbedded in a resin (adhesive) that can be acrylic (See [0034]). 
The thickness of the coating can be 1 to 1000 nm, an overlapping range (See [0028-29]).   

Choi does not teach al the limitations of the claim.
Weisenberger (US 2012/0060826) teaches forming a CNT tape using a polymer and pressure sensitive adhesive as well as (40) removable sheet or substrate (See figures and [0030-0031] and claims). The plies or substrates can be removable and can be a metal. The tape is considered deformable or stretchable given the teachings of flexible and figures showing rapping the tape around an object (See [0017, and 0030], figures and claims). 
It would have been obvious to one of ordinary skill in the art at the time of the filing to provide metal or metalized carbon nanotubes with a carbide intermediate layer as in Choi in order to increase the conductivity and/or it would have bene obvious to provide a pressure sensitive adhesive and/or removable release layer or substrate in order to form an adhesive material that conforms to surfaces and is flexible. 
Regarding claim 4, and adhesive strength, the art teaches the same adhesives and therefore would be expected to have the same strength or alternatively; one of ordinary skill would have understood that the desire is to adhere to surfaces including metal and would have provided the claimed range dependent upon the desired use and whether it is desirable to be removable or not.
Regarding claim 5, it would have been obvious to provide two layers of CNT sheets as claimed.

Fan teaches forming a CNT composite free standing structure including forming a sacrificial substrate that is removed from the CNT and matrix layer (See figures).  






Claims 1-7, 9-18, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fan in view of Liu in view Choi in view of Weisenberger, as above, further in view of Zhang (US 2004/0261987). 
The art may not teach claimed metals such as gold.
Zhang teaches coating or partially coating carbon nanotubes with gold, silver or, platinum or other suitable metal or alloys (See [0023]). These coating further reduce the contact resistance between the CNTs and other surfaces (see [0022-24] and figures). 
It would have been obvious to one of ordinary skill in the art at the time of filing and entering the national stage to provide decreased contact resistance. 


Fan (US 2013/0104396) teaches forming a carbon nanotube film from a pulled CNT film and forming a n adhesive with a metal coating [0028]. The CNTs are pulled out 
The pulling structure can comprise an adhesive layer (See [0028]). 
The CNT film(s) can be coated with a metal layer (See [0027-0029] and figures). 
Fan teaches a multiple carbon nanotube films can be applied or a wetting layer or transition layer (see claims) wherein these layers can be considered an intermediate layer as claimed. 
Fan teaches conductive layers and the same formation process for a CNT film and therefore would be expected to have the same properties including resistance or alternatively it would have been obvious to maximize the conductance and/or resistance given the desire for Fan to provide a conductive film (See claims). 
Fan teaches the claimed metals (See clams). 
Fan does not teach maintaining an adhesive layer. 



Response to Arguments
Applicant’s arguments with respect to pending claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
   

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL H MILLER whose telephone number is (571)272-1534.  The examiner can normally be reached on M-TH 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Veronica Ewald can be reached on 571-272-8519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.